DISMISS; and Opinion Filed July 30, 2018.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01279-CR

                             THE STATE OF TEXAS, Appellant
                                         V.
                           KRIS DEMAURICE CLINTON, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-80918-2015

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Schenck
                                    Opinion by Justice Schenck
       We reinstate this appeal.

       Before the Court is the State’s July 12, 2018 motion to dismiss the State’s appeal. We

grant the motion.

       We dismiss this appeal.




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

171279F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 THE STATE OF TEXAS, Appellant                        On Appeal from the County Court at Law
                                                      No. 3, Collin County, Texas
 No. 05-17-01279-CR         V.                        Trial Court Cause No. 003-80918-2015.
                                                      Opinion delivered by Justice Schenck,
 KRIS DEMAURICE CLINTON, Appellee                     Justices Lang-Miers and Evans
                                                      participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 30th day of July, 2018.




                                                –2–